DETAILED ACTION
The instant application having Application No. 16/612,336 filed on November 8, 2019 is presented for examination by the examiner.
The amended claims submitted April 26, 2022 in response to the office action mailed February 1, 2022 are under consideration. Claims 1-26 are pending. 

Response to Arguments
Applicant’s arguments, see the applicant’s remarks, filed April 26, 2022, with respect to the rejection(s) of claim(s) 1-26 under 35 U.S.C. §103 as obvious over Samec have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bar-Zeev et al. USPGPub 2012/0127062 and Schwiegerling et al. USPGPub 2013/0182224.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, the limitation “comprising a light source selected from the group consisting of: a laser and a light emitting diode that supplies light, an additional waveguide having an additional input coupler that couples the light into the additional waveguide and that has an additional output coupler that directs the light out of the additional waveguide towards the eye position” is indefinite because it is unclear which elements are members of the group from which the light source is selected. Possible conflicting meanings of this limitation include:
(a) “a laser” or (b) “a light emitting diode that supplies light” or (c) “an additional waveguide having an additional input coupler that couples the light into the additional waveguide and that has an additional output coupler that directs the light out of the additional waveguide towards the eye position”
(a) “a laser” or (b) “a light emitting diode that supplies light,” with “an additional waveguide having an additional input coupler that couples the light into the additional waveguide and that has an additional output coupler that directs the light out of the additional waveguide towards the eye position”
(a) “a laser” or (b) “a light emitting diode that supplies light” where either one must also comprise “an additional waveguide having an additional input coupler that couples the light into the additional waveguide and that has an additional output coupler that directs the light out of the additional waveguide towards the eye position”
(a) “a laser and a light emitting diode that supplies light” or (b) “an additional waveguide having an additional input coupler that couples the light into the additional waveguide and that has an additional output coupler that directs the light out of the additional waveguide towards the eye position.”
Of the above four interpretations, 1-3 would be supported by the embodiments within the specification, and thus the specification cannot be used to distinguish which of these interpretations is correct.
Appropriate correction is required. The examiner’s best guess is that interpretation 3 was the desired meaning. If so, the examiner recommends amending claim 7 to recite: 
7. (suggested amendment) The head-mounted device defined in claim 6, further comprising a light source that supplies light and  position, wherein the light source is selected from the group consisting of: a laser and a light emitting diode.
	For the purpose of examination, it will be assumed that interpretation 3 is the intended meaning since it is the most limited one, however, even if this guess is correct, appropriate correction is required.
	Claims 8-9 depend from claim 7 and inherit and do not alleviate this indefiniteness issue from claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, 18-19, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. USPGPub 2012/0127062 A1 (hereafter Bar-Zeev) in view of Schwiegerling et al. USPGPub 20130182224 A1 (hereafter Schwiegerling).
	Regarding claim 1, Bar-Zeev teaches (Figs. 1B and/or 1C) “A head-mounted device (head mounted display device 2) configured to generate images (paragraph [0057]: “the microdisplay unit 120 includes an image source and generates an image of a virtual object”) viewable by a user (e.g. paragraph [0057]: “The combination of views are directed into a user’s eye 140) having an eye with refractive errors (paragraph [0077]: “such a lens used in the microdisplay assembly for placing virtual objects in focus” if the virtual object is in focus, then the refractive errors have been accounted for) that is located at an eye position (the position of 140), comprising:
a display (microdisplay unit 120) configured to display the images (paragraph [0057]: “the microdisplay unit 120 … generates an image of a virtual object”);
a lens (any of lens 122, lens 118 or lens 119) through which the images are viewable (see the image path 133 of the image light from the microdisplay unit 120, which passes through lens 122, lens 118 and lens 119 thus all three are lenses “through which the images are viewable”); …
a positioner (variable focus adjuster 135) coupled to the display (see coupling between 120, 137, 135 and 122 in Fig. 6 and paragraphs [0058]-[0059]); and
control circuitry (processing unit 4 and/or control circuitry 136) … configured to adjust the positioner (paragraph [0076]: “the processing unit 4 can …  cause the control circuitry 136 to cause a variable adjuster driver 237 (see FIG. 3) to send drive signals to have the variable virtual focus adjuster 135 move the lens system 122 along the optical path 133”) based on the … refractive errors (paragraph [0077]: “such a lens used in the microdisplay assembly for placing virtual objects in focus” if the virtual object is in focus, then the refractive errors have been corrected).”

	However, Bar-Zeev fails to teach “a sensor; … control circuitry configured to measure the refractive errors with the sensor and configured to adjust the positioner based on the measured refractive errors.”
	Schwiegerling teaches “A head-mounted device (binocular phoropter which can be mounted on a head via a helmet see Figs. 10A-10C) configured to [transmit] images (e.g. paragraph [0023]: “allowing for the subject to view external targets”) viewable by a user having an eye (eye 14, which is the eye of the subject or user) with refractive errors (e.g. paragraph [0021]: “the sphero-cylindrical refractive error and higher aberrations”) that is located at an eye position (position of the eye 14), comprising:
…
a lens (e.g. fluidic lenses 16a) through which the images are viewable (see path from circular eye chart 60 to eye 14 in Fig. 3 that passes through fluidic lenses 16a);
a sensor (wavefront sensor 20a);
… and
control circuitry (computer 22 or computer 22 and correction mechanism 24) configured to measure the refractive errors with the sensor (e.g. paragraph [0019] “The outputs of the wavefront sensors are sent to a computer 22 which compares the outputs to reference signals obtained from a model eye with perfect vision, and provides correction signals for correcting the sphero-cylindrical error of the eye 14.”) and configured to adjust … based on the measured refractive errors (e.g. paragraph [0019]: “The correction signals are applied to a correction mechanism 24, which causes the shape and/or focal length of the at least one lens in the lens system 16 to be adjusted to null out the local tilts of the wavefront of the light scattered by the eye in a feedback loop 26. The correction signals then indicate the sphero-cylindrical error of the eye for optical prescriptions of the eye”).
	Schwiegerling further teaches, paragraph [0002]: “A see-through adaptive phoropter provides the ability to automatically measure a patient's refractive prescription while allowing the patient to view targets at both near and far distances. The system automatically measures the patient's refractive error and compensates for it to bring a distant eye chart into focus.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor and control system as taught by Schwiegerling into the head mounted device of Bar-Zeev, for the purpose of automatically measuring the refractive error of the user and compensating for it to bring the viewed objects into focus as taught by Schwiegerling paragraph [0002]. 
Note that the combination of limitations “a sensor; … control circuitry configured to measure the refractive errors with the sensor and configured to adjust the positioner based on the measured refractive errors” is considered to be met by Bar-Zeev and Schwiegerling in combination because Bar-Zeev teaches a positioner (variable focus adjuster 135) and control circuitry (processing unit 4 and/or control circuitry 136) configured to adjust the positioner such that the virtual image is in focus (see paragraphs [0076]-[0077]) and Schwiegerling teaches a sensor (20a) and control circuitry (computer 22 or computer 22 and correction mechanism 24) configured to measure the refractive errors with the sensor (e.g. paragraph [0019]) and configured to adjust … based on the measured refractive errors (e.g. paragraph [0019]). Thus, taken in combination, Bar-Zeev and Schwiegerling reasonably suggest using the control circuitry to adjust the positioner based on the measured refractive errors, so that the virtual image is in focus for a user having an eye with refractive errors.
Regarding claim 2, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 1,” and Bar-Zeev further teaches “at least one waveguide (Fig. 1C, lightguide optical element 112)”. However, Bar-Zeev is silent regarding “wherein the sensor includes at least one waveguide.”
Schwiegerling teaches “wherein the sensor includes at least one waveguide (see the embodiments in Figs. 8-9, the telescopic HOE system between HOE lens 1, 204 and HOE lens 2, 206 is a waveguide, and is part of the sensor, in that it transmits light to sensor 20a).”
Schwiegerling further teaches that a holographic telescope design places the sensor off axis thus enabling the eye to only observe through a beamsplitter and the fluidic lenses, which enables a wide field of view for both eyes (see paragraphs [0022]-[0023]).
Note that in Bar-Zeev Fig. 1C, the direct view 142 is also only observed through a fluidic lens 119 and the selectively reflecting surfaces 126, which are beam-splitters in that they transmit some of the light and selectively reflect another portion of the light.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a waveguide as taught by Bar-Zeev to direct light to the sensor as taught by Schwiegerling for the purpose of enabling an off axis position for the sensor facilitating a wider field of view for the eyes as taught by Schwiegerling, paragraphs [0022]-[0023].
Regarding claim 3, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 2,” and Bar-Zeev further teaches “an input coupler (reflecting element 124) that couples light into the waveguide (paragraph [0069]: “a reflecting element 124 guides the image into a lightguide optical element 112”) and includes an output coupler (selectively reflecting surfaces 126) that couples light out of the waveguide (paragraph [0070]: “Reflecting surfaces 126 couple the light waves incident upon those reflecting surfaces out of the substrate into the eye 140 of the user”).” 
However, Bar-Zeev fails to teach “wherein the sensor includes an input coupler … and an output coupler.”
Schwiegerling teaches “wherein the sensor includes an input coupler (HOE Lens 1, 204) that couples light into the waveguide (see Fig. 8, light from the eye 14 is directed into the telescopic HOE system by HOE lens 1, 204) and includes an output coupler (HOE Lens 2, 206) that couples light out of the waveguide (see Fig. 8, light within the telescopic HOW system is directed by HOE Lens 2, 206 towards the sensor 20a).”
Schwiegerling further teaches that a holographic telescope design places the sensor off axis thus enabling the eye to only observe through a beamsplitter and the fluidic lenses, which enables a wide field of view for both eyes (see paragraphs [0022]-[0023]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a waveguide with input and output couplers as taught by Bar-Zeev to direct light to the sensor as taught by Schwiegerling for the purpose of enabling an off axis position for the sensor facilitating a wider field of view for the eyes as taught by Schwiegerling, paragraphs [0022]-[0023].
	Regarding claim 4, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 3,” and Bar-Zeev further teaches “wherein the input coupler (124) is configured to allow images to pass from the display to the eye position (paragraph [0069]: “reflecting element 124 guides the image into a lightguide optical element 112. Lightguide optical element 112 transmits light from microdisplay 120 to the eye 140 of the user”).”
	Regarding claim 5, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 4,” however, Bar-Zeev is silent regarding “wherein the input coupler and output coupler are volume holograms.”
	Schwiegerling teaches “wherein the input coupler and output coupler are volume holograms (paragraph [0031]: “we are using volume holograms as our holographic lenses”).”
	Schwiegerling further teaches (paragraphs [0030]-[0032] “There are several advantages in applying Bayer photopolymer based volume holograms as our lenses. From a design stand point, the Bayer material does not require chemical or thermal treatment, which makes them cheap and easily replicable. From an optical standpoint, under certain conditions these HOE's exhibit high optical qualities… The high angular sensitivity of the holographic lens allows for almost no diffraction outside of the controlled angular range.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize volume holograms as the input and output couplers as taught by Schwiegerling in the device of the Bar-Zeev Schwiegerling combination because Schwiegerling teaches that “There are several advantages in applying Bayer photopolymer based volume holograms as our lenses. From a design stand point, the Bayer material does not require chemical or thermal treatment, which makes them cheap and easily replicable. From an optical standpoint, under certain conditions these HOE's exhibit high optical qualities… The high angular sensitivity of the holographic lens allows for almost no diffraction outside of the controlled angular range” (Schwiegerling paragraphs [0030]-[0032]).
	Regarding claim 6, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 5,” however, Bar-Zeev is silent regarding “wherein the sensor further comprises a camera that measures light from the output coupler.”
	Schwiegerling teaches “wherein the sensor (20a) further comprises a camera (Lenslet array 54 and the CCD Array are a camera) that measures light from the output coupler (e.g. paragraph [0020]: “This system uses the relay system to image the wavefront emerging from the patient's eye 14 onto a lenslet array 54 of the sensor 20a after reflection from a dichroic mirror 58. The pattern formed by the lenslet array is then analyzed to recover the shape of the wavefront.” see also Figs. 2 or 8).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a camera to image the eye pupil and recover the shape of the wavefront from the eye pupil as taught by Schwiegerling in the device of the Bar-Zeev Schwiegerling combination for the purpose of providing the wavefront shape information as feedback so that the wavefront error of the eye is corrected as best as possible as taught by Schwiegerling (paragraph [0020]).
	Regarding claim 11, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 6,” however Bar-Zeev is silent regarding “wherein the sensor is configured to form a ray tracing aberrometer and wherein the control circuitry is configured to measure the refractive errors by analyzing a light pattern at the camera that is produced while a shape is displayed on the display.”
	Schwiegerling teaches “wherein the sensor is configured to form a ray tracing aberrometer (paragraph [0018]: “In the implementations described below, Shack-Hartmann wavefront sensors are used for wavefront sensors 20, although other types of wavefront sensors may be used instead. For examples and details of other types of wavefront sensors, please see Molebny, et al., "Principles of Ray Tracing Aberrometry,"”) and wherein the control circuitry is configured to measure the refractive errors by analyzing a light pattern at the camera (paragraph [0020]: “The pattern formed by the lenslet array is then analyzed to recover the shape of the wavefront.”) that is produced while a shape is displayed on the display (the light from the infrared light source 12 or 12a is a shape, namely a beam, and it is the light from this source that is scattered by the retina and analyzed to measure the refractive errors from the pattern at the camera, see paragraph [0023]: “(1) Infrared light from source 12 is reflected by beam splitter 102 and shone into the eye and scatters from the retina, and (2) The scattered light exits the eye as an emerging wavefront that is relayed through the fluidic lens and IR beam splitter 106 to the Shack-Hartmann sensor 20a. The sensor reconstructs the wavefront and extracts the sphero-cylindrical refractive error.”).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a abberometer sensor and control system as taught by Schwiegerling into the head mounted device of Bar-Zeev, for the purpose of automatically measuring the refractive error of the user and compensating for it to bring the viewed objects into focus as taught by Schwiegerling paragraph [0002]. 
	Note that the limitation “and wherein the control circuitry is configured to measure the refractive errors by analyzing a light pattern at the camera that is produced while a shape is displayed on the display” is considered to be met by Bar-Zeev and Schwiegerling in combination, because Schwiegerling teaches how to analyze the pattern at the camera using the control circuitry, and Bar-Zeev teaches lighting the eye with the micro-display, thus in combination Bar-Zeev and Schwiegerling reasonably suggest: “measure the refractive errors by analyzing a light pattern at the camera that is produced while a shape is displayed on the display.”
	Regarding claim 12, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 11,” however, Bar-Zeev is silent regarding “wherein the shape comprises a circle.”
	Schwiegerling teaches lighting the eye with a beam from an IR light source 12 or 12a, where one of ordinary skill in the art would understand that generally the shape of a beam of light from a light source is a circle.
The prior art and the instant claim differ by the shape displayed onto the eye.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a circular shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Schwiegerling does not specify a particular shape of the beam as being critical to the detection of the wavefront errors.	
Regarding claim 13, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 1,” and Bar-Zeev further teaches (Fig. 18A) “wherein the control circuitry is configured to allow the eye to relax (see functionality that follows) by periodically presenting content on the display (step 1022 “display image for focal region(i) to the user”) while adjusting at least a selected one of: the display and the lens to an infinity focus setting (step 1018 “for i = 1 to numder of focal regions in range” where paragraph [0075] teaches: “If the focal length of the lens is fixed, S.sub.1 and S.sub.2 are varied to focus virtual objects at different depths. For example, an initial position may have S.sub.1 set to infinity” see also paragraph [0180], sweeping through the focal regions can include objects focused at infinity, thereby “allow the eye to relax”).”
	Regarding claim 14, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 1,” and Bar-Zeev further teaches “further comprising an input-output device (wireless communication device 346), wherein the control circuitry (control circuit 304) is configured to receive user input (346 has an interface with control circuit 304, see Fig. 4 and paragraph [0094]) on the refractive errors (paragraph [0043] “A user can have a prescription lens in his or her near-eye display; however, this will typically be the distance prescription and not the reading glasses prescription so a user with Presbyopia will not be able to view near objects clearly.” and paragraph [0055] “Lens 119 is a variable focus lens... For example it may be made more convex, made straight, or more concave. … Lens 116 and 118 … may include a prescription. In other embodiments, the see-through device may include … only the variable focus lens 119” thus information regarding the prescription/refractive errors may be utilized in implementing the near-eye display such that the user will be able to view both near and far objects clearly) with the input-output device (the wireless communication device 346 and control circuit 304 are both standard computing devices and thus “configured to receive refractive errors” in that they are configured to pass data from 346 to 304).”
	Regarding claim 15, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 14,” and Bar-Zeev further teaches “wherein the user input comprises an eyeglasses prescription (paragraphs [0043] and [0055] “prescription”) and wherein the control circuitry is configured to adjust a position of the display with the positioner (paragraph [0076]: “cause the control circuitry 136 to cause a variable adjuster driver 237 (see FIG. 3) to send drive signals to have the variable virtual focus adjuster 135 move the lens system 122 along the optical path 133 for example. In other embodiments, the microdisplay unit 120 may be moved instead or in addition to moving the lens system 122.”) based on the eyeglasses prescription (paragraph [0043]: “prescription … to view near objects clearly” and paragraph [0088]: “The processing of the microdisplay assembly and the focal region adjustment unit may be performed for each eye for the perspective of the respective eye so the virtual image appears in the user's current focal region”).”
	Regarding claim 16, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 1,” and Bar-Zeev further teaches “wherein the lens comprises a tunable lens (both 122 and 119 can be tunable lenses, see paragraph [0079]: “FIG. 2B1 and FIG. 2B2 are examples of a liquid lens 158 exhibiting different radii of curvature … The liquid lens can be used as part of a microdisplay assembly”, thus 122 can be a tunable lens and paragraph [0055]: “Lens 119 is a variable focus lens. An example of a variable focus lens is a liquid lens. In this example, the lens includes a flexible surface 117 which can change its shape.”) and wherein the control circuitry is configured to adjust the tunable lens (paragraph [0076]: “cause the control circuitry 136 to cause a variable adjuster driver 237 (see FIG. 3) to send drive signals to … the variable virtual focus adjuster 135” and paragraph [0093]: “The focal region unit driver 239 provides a control signal, … to the focal region adjustment unit 139, … to change the optical power of the variable focus lens 119 based on an adjustment value”).”
However, Bar-Zeev is silent regarding “adjust the tunable lens based at least partly on the measured refractive errors.”
Schwiegerling teaches “adjust the tunable lens based at least partly on the measured refractive errors (e.g. paragraph [0019]: “The correction signals are applied to a correction mechanism 24, which causes the shape and/or focal length of the at least one lens in the lens system 16 to be adjusted to null out the local tilts of the wavefront of the light scattered by the eye in a feedback loop 26. The correction signals then indicate the sphero-cylindrical error of the eye for optical prescriptions of the eye”).”
	Schwiegerling further teaches, paragraph [0002]: “A see-through adaptive phoropter provides the ability to automatically measure a patient's refractive prescription while allowing the patient to view targets at both near and far distances. The system automatically measures the patient's refractive error and compensates for it to bring a distant eye chart into focus.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor and control system as taught by Schwiegerling into the head mounted device of Bar-Zeev, for the purpose of automatically measuring the refractive error of the user and compensating for it to bring the viewed objects into focus as taught by Schwiegerling paragraph [0002]. 
	Regarding claim 18, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 1,” and Bar-Zeev further teaches “wherein the lens includes a vision correction lens (see paragraph [0055] lens 118 may include a prescription).”
	Regarding claim 19, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 18, wherein the vision correction lens is rotationally asymmetric and is configured to compensate for astigmatism (Bar-Zeev teaches in paragraph [0055] that lens 118 may include a prescription. The first two corrections in any optical prescription are the spherical correction and the cylindrical/astigmatic correction. Thus both of these types of prescriptions either singly or in combination are at once envisaged by an ordinary skilled artisan upon reading the teachings of paragraph [0055] of Bar-Zeev. Therefor the generic disclosure of “a prescription” of Bar-Zeev anticipates the species of “wherein the vision correction lens is rotationally asymmetric and is configured to compensate for astigmatism” because this species is at once envisaged, see MPEP §2131.02 (III) “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)”).

	Regarding claim 24, Bar-Zeev teaches “A head-mounted device (head mounted display device 2), comprising:
a display (microdisplay unit 120) configured to display images (paragraph [0057]: “the microdisplay unit 120 … generates an image of a virtual object”);
a lens (lens 122 or lens 119);
… and
control circuitry (processing unit 4 and/or control circuitry 136) configured to … adjust at least one of: the lens (paragraph [0076]: “the processing unit 4 can …  cause the control circuitry 136 to cause a variable adjuster driver 237 (see FIG. 3) to send drive signals to have the variable virtual focus adjuster 135 move the lens system 122 along the optical path 133” or paragraph [0093]: “The focal region unit driver 239 provides a control signal … to the focal region adjustment unit 139… to change the optical power of the variable focus lens 119”) and a position of the display (paragraph [0076]: “cause the control circuitry 136 to cause a variable adjuster driver 237 (see FIG. 3) to send drive signals to have the variable virtual focus adjuster 135 move the lens system 122 along the optical path 133 for example. In other embodiments, the microdisplay unit 120 may be moved instead or in addition to moving the lens system 122.”).”
	However, Bar-Zeev is silent regarding “a sensor that includes at least one hologram; and
control circuitry configured to measure refractive errors in eyes with the sensor based on light from the hologram and configured to adjust at least one of: the lens and a position of the display based on the measured refractive errors.”
Schwiegerling teaches “A head-mounted device (binocular phoropter which can be mounted on a head via a helmet see Figs. 10A-10C), comprising:
… a lens (e.g. fluidic lenses 16a);
a sensor (wavefront sensor 20a) that includes at least one hologram (Fig. 8 HOE Lens 1, 204 and HOE lens 2, 206); and
control circuitry (computer 22 or computer 22 and correction mechanism 24) configured to measure refractive errors in eyes with the sensor (e.g. paragraph [0019] “The outputs of the wavefront sensors are sent to a computer 22 which compares the outputs to reference signals obtained from a model eye with perfect vision, and provides correction signals for correcting the sphero-cylindrical error of the eye 14.”) based on light from the hologram (see how the scattered light from the eye is directed by 204 and 206) and configured to adjust at least one of: the lens (e.g. paragraph [0019]: “The correction signals are applied to a correction mechanism 24, which causes the shape and/or focal length of the at least one lens in the lens system 16 to be adjusted to null out the local tilts of the wavefront of the light scattered by the eye in a feedback loop 26.”) and a position of the display (this is optional) based on the measured refractive errors (see paragraph [0019]).”
	Schwiegerling further teaches, paragraph [0002]: “A see-through adaptive phoropter provides the ability to automatically measure a patient's refractive prescription while allowing the patient to view targets at both near and far distances. The system automatically measures the patient's refractive error and compensates for it to bring a distant eye chart into focus.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor and control system as taught by Schwiegerling into the head mounted device of Bar-Zeev, for the purpose of automatically measuring the refractive error of the user and compensating for it to bring the viewed objects into focus as taught by Schwiegerling paragraph [0002]. 
	Note that the limitation “control circuitry configured to measure refractive errors in eyes with the sensor based on light from the hologram and configured to adjust at least one of: the lens and a position of the display based on the measured refractive errors” is considered to be met by Bar-Zeev and Schwiegerling in combination because Bar-Zeev already teaches using control circuitry configured to adjust at least one of the lens and a position of the display, and Schwiegerling teaches using control circuitry configured to measure refractive errors in eyes and configured to adjust the lens based on the measured refractive errors, thus taken in combination Bar-Zeev and Schwiegerling reasonably suggest the combination of limitations “control circuitry configured to measure refractive errors in eyes with the sensor based on light from the hologram and configured to adjust at least one of: the lens and a position of the display based on the measured refractive errors”.
	Regarding claim 26, Bar-Zeev teaches (Fig. 1C) “A head-mounted device (head mounted display device 2), comprising:
a display (microdisplay unit 120);
a lens (lens 122) through which the display is viewable from an eye position (the display 120 is viewable through lens 122), wherein the display has an array of pixels (paragraph [0061]: “microdisplay 120 can be implemented using a transmissive projection technology where the light source is modulated by optically active material, backlit with white light. These technologies are usually implemented using LCD type displays”, LCD type backlit displays have an array of pixels) that face the eye position (120 faces eye 140 along the optical path 133);
a waveguide (lightguide optical element 112);
a [element] on the waveguide (selectively reflecting surfaces 126) through which the display is viewable from the eye position (see Fig. 1C).”
However, Bar-Zeev is silent regarding “a hologram on the waveguide …
a camera; and
control circuitry configured to measure eye refractive errors based on measurements with the camera on light exiting the waveguide.”
	
Schwiegerling teaches “A head-mounted device (binocular phoropter which can be mounted on a head via a helmet see Figs. 10A-10C), comprising:
… a lens (e.g. fluidic lenses 16a)…
a waveguide (telescopic HOE system);
a hologram (HOE Lens 1, 204) on the waveguide (HOE Lens 1 is on the waveguide) through which the [object] is viewable from the eye position (the circular eye chart is viewable through 204 by eye 14);
a camera (sensor 20a that includes a CCD array and a lenslet array is a camera); and
control circuitry (computer 22 or computer 22 and correction mechanism 24) configured to measure eye refractive errors (e.g. paragraph [0019] “The outputs of the wavefront sensors are sent to a computer 22 which compares the outputs to reference signals obtained from a model eye with perfect vision, and provides correction signals for correcting the sphero-cylindrical error of the eye 14.”) based on measurements with the camera on light exiting the waveguide (sensor 20a measure light that exits the waveguide at 206).”
	Schwiegerling further teaches, paragraph [0002]: “A see-through adaptive phoropter provides the ability to automatically measure a patient's refractive prescription while allowing the patient to view targets at both near and far distances. The system automatically measures the patient's refractive error and compensates for it to bring a distant eye chart into focus.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor and control system as taught by Schwiegerling into the head mounted device of Bar-Zeev, for the purpose of automatically measuring the refractive error of the user and compensating for it to bring the viewed objects into focus as taught by Schwiegerling paragraph [0002]. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. USPGPub 2012/0127062 A1 (hereafter Bar-Zeev) in view of Schwiegerling et al. USPGPub 20130182224 A1 (hereafter Schwiegerling) as applied to claim 6 above, and further in view of Lee et al. US 9,492,074 B1 (hereafter Lee) and Raffle et al. USPGPub 2017/0045741 A1.
Regarding claim 7, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 6,” however, Bar-Zeev is silent regarding “further comprising a light source selected from the group consisting of: a laser and a light emitting diode that supplies light, an additional waveguide having an additional input coupler that couples the light into the additional waveguide and that has an additional output coupler that directs the light out of the additional waveguide towards the eye position.”
Schwiegerling teaches “further comprising a light source … that supplies light (IR source 12) … towards the eye position (paragraph [0017]: “Light from a light source 12, such as an infrared (IR) or near infrared light source supplies light to an eye 14.”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light source as taught by Schwiegerling that supplies light to the eye to be scattered and measured by the wavefront sensor 20a, for the purpose of measuring the sphero-cylindrical errors of the eye, see Schwiegerling paragraph [0019].
	However, Bar-Zeev and Schwiegerling are silent regarding “a light source selected from the group consisting of: a laser and a light emitting diode.”
	Lee teaches “a light source selected from the group consisting of: a laser and a light emitting diode (col. 2 lines 5-18: “In such a wavefront type refractor, a probe beam from a laser or a super-luminescent diode is projected onto the retina through the eye's optics. Light scattered by the retina passes through the eye's optics, and emerges through the eye's pupil. The wavefront of the emerging beam carries refractive information relating to the eye's optics. For example, if the eye is emmetropic (i.e., the eye's optics are without refractive error), the wavefront of the emerging beam should be flat. Relay optics relay the wavefront emerging from eye's pupil onto the Hartmann-Shack sensor. The Hartmann-Shack sensor measures the distortion of the wavefront and provides that information to a computer to compute the refractive errors of the eye due to aberrations of the eye's optics.”).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a laser of light emitting diode as taught by Lee as the IR source of Schwiegerling in the device of the Bar-Zeev Schwiegerling combination for the purpose of measuring the refractive errors of the eye with a Hartmann-Shack sensor as taught by Lee. 
	However, Bar-Zeev, Schwiegerling and Lee are silent regarding “an additional waveguide having an additional input coupler that couples the light into the additional waveguide and that has an additional output coupler that directs the light out of the additional waveguide towards the eye position.”
	Raffle teaches (Figs. 2A and 2B) a head-mounted device (near-eye display 200) including at least one waveguide (first waveguide 204 and second waveguide 208) further comprising “an additional waveguide (waveguide 204) having an additional input coupler (212, paragraph [0018]: “there can be multiple optical couplers such that display 116 and camera 118 are coupled to eyepiece 102 by separate optical couplers”) that couples the light into the additional waveguide (see Fig. 2A) and that has an additional output coupler (angled surface 206) that directs the light out of the additional waveguide towards the eye position (see Fig. 2A, paragraph [0029]: “Angled surface 206 is oriented to direct display light traveling from display 214 through waveguide 204 toward eye 10.”).”
	Raffle further teaches with respect to Fig. 1A that (paragraph [0018]: “in the illustrated embodiment optical coupler 114 is a single piece that couples both display 116 and camera 118 to eyepiece 102, but in other embodiments there can be multiple optical couplers such that display 116 and camera 118 are coupled to eyepiece 102 by separate optical couplers.”
	It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
	The Bar-Zeev, Schwiegerling, Lee combination discloses the claimed invention except for the use of two waveguides rather than a single waveguide. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use two waveguides one for the camera and one for the display as taught by Raffle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In the instant case, Raffle teaches either the use of a single waveguide as in Fig. 1A or the use of two waveguides as in Figs. 2A and 2B.
Regarding claims 8 and 9, the Bar-Zeev, Schwiegerling, Lee, Raffle combination teaches “the head-mounted device defined in claim 7,” however, Bar-Zeev is silent regarding (claim 8) “further comprising a lens array interposed between the output coupler and the camera, wherein the control circuitry is configured to measure the refractive errors by analyzing light spots produced by the lens array at the camera” and (claim 9) “wherein the sensor is configured to form a Shack-Hartmann aberrometer.”
Schwiegerling teaches (claim 8) “further comprising a lens array (lenslet array 54) interposed between the output coupler (206) and the camera (CCD array), wherein the control circuitry is configured to measure the refractive errors by analyzing light spots (Figs. 6, 7A and 7B, paragraph [0037]: “FIGS. 7A, 7B are patterns of spots representing output signals from the Shack-Hartmann wavefront sensors”) produced by the lens array at the camera (paragraph [0020]: “The pattern formed by the lenslet array”).”
(claim 9) “wherein the sensor is configured to form a Shack-Hartmann aberrometer (paragraph [0020] “Shack-Hartmann wavefront sensor 20a”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a lens array between the output coupler and the CCD array, such that the refractive errors can be measured by analyzing light spots in a Shack-Hartmann wavefront sensor as taught by Schwiegerling in the device of the Bar-Zeev, Schwiegerling, Lee, Raffle combination in order to perform Shack-Hartmann wavefront sensing to determine the sphero-cylindrical error of the eye 14 and correct it as taught by Schwiegerling (paragraph [0020]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. USPGPub 2012/0127062 A1 (hereafter Bar-Zeev) in view of Schwiegerling et al. USPGPub 20130182224 A1 (hereafter Schwiegerling) as applied to claim 6 above, and further in view of Pamplona et al. USPGPub 2018/0263488 A1 (hereafter Pamplona).
Regarding claim 10, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 6,” however, Bar-Zeev and Schwiegerling are silent regarding “wherein the sensor is configured to form a Tscherning aberrometer and wherein the control circuitry is configured to measure the refractive errors by analyzing light spots at the camera that are produced while an array of dots are displayed on the display.”
Note however, that Schwiegerling does teach “other types of wavefront sensors may be used instead” (paragraph [0018]).
Pamplona teaches a head-mounted device (refractive measurement tool 216 is head-mounted in that view port 203 is against a user’s face) “wherein the sensor is configured to form a Tscherning aberrometer (paragraph [0120]:“a Tscherning aberrometer”) and wherein the control circuitry is configured to measure the refractive errors by analyzing light spots at the camera that are produced while an array of dots are displayed on the display (these are inherent to a Tscherning aberrometer).”
Pamplona further teaches (paragraph [0120]): “the apparatus for objective refractive measurement comprises one or more of the following: … (2) a Shack-Hartmann device for wavefront sensing, which analyzes the distortions of a known light pattern reflected onto a human retina and creates a wavefront map; …(5) a Tscherning aberrometer.”
The Bar-Zeev Schwiegerling combination discloses the claimed invention except that a Shack-Hartmann sensor is used instead of a Tscherning aberrometer. Pamplona shows that a Tscherning aberrometer is an equivalent structure in the art. Therefore, because these two means for objective refractive measurements were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a Tscherning aberrometer for a Shack-Hartmann wavefront sensor, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. USPGPub 2012/0127062 A1 (hereafter Bar-Zeev) in view of Schwiegerling et al. USPGPub 20130182224 A1 (hereafter Schwiegerling) as applied to claim 16 above, and further in view of Samec et al. USPGPub 2016/0270656 A1 (hereafter Samec).
	Regarding claim 17, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 16,” however Bar-Zeev is silent regarding “wherein the tunable lens comprises at least one tunable liquid crystal cylindrical lens, wherein the measured refractive errors are associated with astigmatism in the eye, and wherein the control circuitry is configured to adjust the tunable liquid crystal cylindrical lens based on the measured refractive errors to correct the astigmatism.”
	Schwiegerling teaches “wherein the tunable lens (fluidic lenses 16a) comprises at least one tunable … cylindrical lens (fluidic lenses 16a are cylindrical lenses in that they can include a cylindrical correction see paragraphs [0019]-[0021]), wherein the measured refractive errors are associated with astigmatism in the eye (paragraph [0019]: “provides correction signals for correcting the sphero-cylindrical error of the eye 14.” cylindrical errors of the eye are “associated with astigmatism”), and wherein the control circuitry is configured to adjust the tunable … cylindrical lens based on the measured refractive errors to correct the astigmatism (paragraph [0019]: “correction signals for correcting the sphero-cylindrical error of the eye 14. The correction signals are applied to a correction mechanism 24, which causes the shape and/or focal length of the at least one lens in the lens system 16 to be adjusted to null out the local tilts of the wavefront of the light scattered by the eye in a feedback loop 26. The correction signals then indicate the sphero-cylindrical error of the eye for optical prescriptions of the eye.” the cylindrical error portion of the “sphero-cylindircal error” is the astigmatism.).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a cylindrical tunable lens to correct cylindrical/astigmatic errors as taught by Schwiegerling in the device of the Bar-Zeev Schwiegerling combination for the purpose of fully correcting the wavefront errors, including both spherical and cylindrical errors as taught by Schwiegerling paragraphs [0019]-[0021].
	However, Bar-Zeev and Schwiegerling are silent regarding “wherein the tunable lens comprises at least one tunable liquid crystal … lens.”
	Samec teaches a head mounted device (see Fig. 3A) “wherein the tunable lens (paragraph [1488] “dynamic lens … By altering the adaptable optics' shape or other characteristics, the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction.”) comprises at least one tunable liquid crystal cylindrical lens (paragraph [1488]: “a dynamic lens (e.g., a liquid crystal lens”).”
	Samec further teaches that the dynamic/adaptable/tunable lens can be chosen from any of a liquid crystal lens, an electro-active lens, a conventional refractive lens with moving elements, a mechanical-deformation-based lens, an electrowetting lens, an elastomeric lens, or a plurality of fluids with different refractive indices (paragraph [1488]). This list includes both a liquid crystal lens as claimed and a mechanical-deformation-based lens as taught in Schwiegerling and Bar-Zeev.
	Bar-Zeev and Schwiegerling disclose the claimed invention except that a mechanical-deformation-based lens is used instead of a liquid crystal lens. Samec shows that a liquid crystal lens is an equivalent structure in the art. Therefore, because these two tunable lenses were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a tunable liquid crystal lens for a mechanical-deformation-based lens, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. USPGPub 2012/0127062 A1 (hereafter Bar-Zeev) in view of Schwiegerling et al. USPGPub 20130182224 A1 (hereafter Schwiegerling) as applied to claim 19 above, and further in view of Weinstock et al. USPGPub 2018/0321426 A1 (hereafter Weinstock).
	Regarding claim 20, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 19,” however, Bar-Zeev and Schwiegerling are silent regarding “wherein the vision correction lens is a Fresnel lens.”
	Weinstock teaches a head-mounted device (paragraph [0006] “near-eye display”) with adaptive optics (paragraph [0014]: “lenses with a wide range of adjustability so that any user, including a user requiring corrective eyewear, can adjust the focus of the lenses in order to use the virtual reality headset. For example, the user can adjust the lens in order to adjust the perceived visual focus for the user of a near-eye display.”) including “a Fresnel lens (paragraph [0015] “The replacement lens, for both the virtual reality or augmented reality headset and the corrective eyewear, may comprise a liquid crystal cell. In one embodiment, the liquid crystal cell may be formed around a hard plastic prism array, for example, of a Fresnel lens.”).”
	Weinstock further teaches (paragraph [0015]): “Voltage may be applied to different areas of the replacement lens, thereby activating the liquid crystal material. Activating the liquid crystal material causes a change in the way light bends when passing through the device, thereby changing the refractive power or diopter of the lens. Accordingly, using the present apparatus, a user can enjoy near-eye displays without the need to wear corrective lenses.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the variable lens of the Bar-Zeev Schwiegerling combination an adjustable Fresnel lens as taught by Weinstock for the purpose changing the refractive power of the lens according t the voltage applies to different areas of the Fresnel lens as taught by Weinstock (paragraph [0015]).
	
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. USPGPub 2012/0127062 A1 (hereafter Bar-Zeev) in view of Schwiegerling et al. USPGPub 20130182224 A1 (hereafter Schwiegerling) as applied to claim 1 above, and further in view of Makino et al. USPGPub 2014/0266990 A1 (hereafter Makino).
	Regarding claim 21, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 1,” however, Bar-Zeev and Schwiegerling are silent regarding “wherein the lens includes a fixed lens and a removable vision correction lens that is configured to overlap the fixed lens.” Bar-Zeev teaches a removable vision correction lens (122a-122d in Fig. 2D) but does not teach a fixed lens within this embodiment that the removable vision correction lens is configured to overlap.
	Makino teaches a head-mounted device (image display device 2 of Fig. 6) “wherein the lens includes a fixed lens (lens 20a) and a removable vision correction lens (paragraph [0154]: “lens 20b for correction” and paragraph [0157]: “the lenses 20b can be relatively easily replaced with other lenses” thus 20b is removable) that is configured to overlap the fixed lens (see Fig. 6).”
	Makino further teaches paragraph [0156]: “the display device 2 can correct astigmatism by adjusting the secondary lenses, namely the lenses 20b.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a removable vision correction lens overlapping a fixed lens as taught by Makino in the device of the Bar-Zeev Schwiegerling combination for the purpose of easily correcting astigmatism by using replaceable lenses 20b as taught by Makino (paragraphs [0153]-[0157]).
	Regarding claim 22, the Bar-Zeev, Schwiegerling, Makino combination teaches “the head-mounted device defined in claim 21,” however, Bar-Zeev and Schwiegerling are silent regarding “wherein the removable vision correction lens comprises rotational alignment structures configured to rotationally align the removable vision correction lens relative to the fixed lens.”
	Makino teaches “wherein the removable vision correction lens comprises rotational alignment structures configured to rotationally align the removable vision correction lens relative to the fixed lens (see paragraph [0156] the lenses 20b correct astigmatism, thus they are asymmetrical, cylindrical lenses whose axis perpendicular to the optical axis must be aligned with the axis of astigmatism of the user in order to properly correct the astigmatism. Thus lenses 20b comprise rotational alignment structures configured to rotationally align the removable vision correction lens relative to the fixed lens ).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotationally align the removable lenses appropriately for the astigmatism correction needed as taught by Makino in the device of the Bar-Zeev Schwiegerling combination for the purpose of easily correcting astigmatism by using replaceable lenses 20b as taught by Makino (paragraphs [0153]-[0157]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. USPGPub 2012/0127062 A1 (hereafter Bar-Zeev) in view of Schwiegerling et al. USPGPub 20130182224 A1 (hereafter Schwiegerling) and Makino et al. USPGPub 2014/0266990 A1 (hereafter Makino), as applied to claim 22 above, and further in view of Samec et al. USPGPub 2016/0270656 A1 (hereafter Samec).
Regarding claim 23, the Bar-Zeev, Schwiegerling, Makino combination teaches “the head-mounted device defined in claim 22,” however, Bar-Zeev, Schwiegerling and Makino are silent regarding “wherein the rotational alignment structures include a magnet.”
Samec teaches “wherein the rotational alignment structures include a magnet (paragraph [1877]: “In various embodiments, the lensing layer or other adaptive optics included in the waveguide stack can be dynamic such that the focal length and/or other optical properties of the lensing layer can be varied by application or electrical, magnetic, optical and/or mechanical force.” rotational alignment is one of “other optical properties of the lensing layer” and magnetic force requires the presence of either a permanent magnet or an electro-magnet or both).”
The Bar-Zeev, Schwiegerling, Makino combination discloses the claimed invention except that mechanical force for rotational alignment is used instead of a magnet. Samec shows that a magnet is an equivalent structure in the art. Therefore, because these two sources of force for adapting the adaptive optics were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a magnet with magnetic force for a mechanical force, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
	
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. USPGPub 2012/0127062 A1 (hereafter Bar-Zeev) in view of Schwiegerling et al. USPGPub 20130182224 A1 (hereafter Schwiegerling) as applied to claim 24 above, and further in view of Samec et al. USPGPub 2016/0270656 A1 (hereafter Samec).
Regarding claim 25, the Bar-Zeev Schwiegerling combination teaches “the head-mounted device defined in claim 24,” and Bar-Zeev further teaches “wherein the lens comprises an adjustable … lens (both lenses 122 and 119 are adjustable lenses), and wherein the control circuitry is configured to adjust the adjustable … lens … as the display is viewed (paragraph [0076]: “cause the control circuitry 136 to cause a variable adjuster driver 237 (see FIG. 3) to send drive signals to have the variable virtual focus adjuster 135 move the lens system 122 along the optical path 133 for example.” or paragraph [0141]: “In step 611, the focal region adjustment unit 139 under the control of the processing unit 4 via the control circuitry 136 adjusts the variable focus lens 119 positioned to be seen through for at least one eye to focus in the current user focal region.”).” However, Bar-Zeev is silent regarding “wherein the sensor includes a camera, wherein the refractive errors include includes astigmatism, wherein the lens comprises an adjustable liquid crystal cylindrical lens, and wherein the control circuitry is configured to adjust the adjustable liquid crystal cylindrical lens to correct the astigmatism.”
Schwiegerling teaches “wherein the sensor includes a camera (lenslet array 54 and the CCD Array are a camera) wherein the refractive errors include includes astigmatism (paragraph [0019]: “the sphero-cylindrical error of the eye 14”, cylindrical errors are astigmatic errors), wherein the lens comprises an adjustable … cylindrical lens (paragraph [0019]: “correction signals for correcting the sphero-cylindrical error of the eye 14. The correction signals are applied to a correction mechanism 24, which causes the shape and/or focal length of the at least one lens in the lens system 16 to be adjusted to null out the local tilts of the wavefront” since the lens system 16 is correcting cylindrical errors it is itself an adjustable cylindrical lens), and wherein the control circuitry is configured to adjust the adjustable… cylindrical lens to correct the astigmatism (paragraph [0019]: “correction signals for correcting the sphero-cylindrical error of the eye 14. The correction signals are applied to a correction mechanism 24, which causes the shape and/or focal length of the at least one lens in the lens system 16 to be adjusted to null out the local tilts of the wavefront” since the lens system 16 is correcting cylindrical errors it is correcting astigmatism).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a camera to detect the wavefront errors and a cylindrical tunable lens to correct cylindrical/astigmatic errors as taught by Schwiegerling in the device of the Bar-Zeev Schwiegerling combination for the purpose of fully correcting the wavefront errors, including both spherical and cylindrical errors as taught by Schwiegerling paragraphs [0019]-[0021].
	However, Bar-Zeev and Schwiegerling are silent regarding “wherein the lens comprises an adjustable liquid crystal … lens.”
	Samec teaches a head mounted device (see Fig. 3A) “wherein the lens (paragraph [1488] “dynamic lens … By altering the adaptable optics' shape or other characteristics, the wavefront incident thereon can be changed, for example, to alter the focus of the wavefront as described herein to provide optical correction.”) comprises an adjustable liquid crystal … lens (paragraph [1488]: “a dynamic lens (e.g., a liquid crystal lens”).”
	Samec further teaches that the dynamic/adaptable/tunable lens can be chosen from any of a liquid crystal lens, an electro-active lens, a conventional refractive lens with moving elements, a mechanical-deformation-based lens, an electrowetting lens, an elastomeric lens, or a plurality of fluids with different refractive indices (paragraph [1488]). This list includes both a liquid crystal lens as claimed and a mechanical-deformation-based lens as taught in Schwiegerling and Bar-Zeev.
	Bar-Zeev and Schwiegerling disclose the claimed invention except that a mechanical-deformation-based lens is used instead of a liquid crystal lens. Samec shows that a liquid crystal lens is an equivalent structure in the art. Therefore, because these two tunable lenses were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a tunable liquid crystal lens for a mechanical-deformation-based lens, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872